DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. US 2013/0104177 hereinafter referred to as Kwan in view of Nishigaki US 7,145,700 hereinafter referred to as Nishigaki.
	In regards to claim 1, Kwan teaches:
“A method, comprising: receiving a first synchronous task request from a first remote client device, the first ... task request being associated with a first series of images; receiving a second ... task request from a second remote client device, the second synchronous task request being associated with a second series of images”
Kwan paragraph [0015] teaches multiple users/viewers use client 110A-N to send video processing requests to the distributed real-time video processing system 100.
“receiving a first ... processing request from a first video processing unit, the first ... processing request including a request to process received series of images; receiving a second ... processing request from a second video processing unit, the second ... processing request including a request to process received series of images”
Kwan paragraph [0023] teaches The preview server 200 sends the video processing parameters and the video processing chunks information to the selected workers 400 for performing the requested video processing service in parallel.  Kwan Figure 1 teaches the preview server 200 is part of the video processing unit 108A-N.
	“prior to responding to the first ... task request or the second ... task request and in response to the first ... processing request and the second ... processing request”
	Kwan teaches in paragraph [0045] with respect to FIG. 2, upon processing of one or more video chunks of a video clip, the post-processing module 230 (FIG. 2) forms output video 204 and sends the output video 204 to a streaming server for video streaming.  Therefore, the first request from clients 110A are not responded to until the processing by the workers 400 is completed.
“providing the first series of images to the first video processing unit; providing the second series of images to the second video processing unit”
Kwan Figure 3 step 312 provides the video chunks and parameters to workers pool 400a-n.  As indicated throughout the disclosure the processes are performed for multiple clients 110a-n
“receiving a first processed series of images from the first video processing unit; and receiving a second processed series of images from the second video processing unit”
Kwan Figure 3 step 314 the workers pool 400a-n receive the information.  As indicated throughout the disclosure the processes are performed for multiple clients 110a-n
	“based on receiving the first processed series of images, providing a first response to the first synchronous task request, the first response including the first processed series of images; and based on receiving the second processed series of images, providing a second response to the second synchronous task request, the second response including the second processed series of images”
	Kwan teaches in paragraph [0045] with respect to FIG. 2, upon processing of one or more video chunks of a video clip, the post-processing module 230 (FIG. 2) forms output video 204 and sends the output video 204 to a streaming server for video streaming.  As indicated throughout the disclosure the processes are performed for multiple clients 110a-n.
	Kwan does not explicitly teach:
“synchronous [task request]” and “asynchronous [processing request]”
Nishigaki teaches in column 1 lines 60-67 an image processing system includes a synchronous type processing unit carrying out a first image process on image data that is the subject of processing, an asynchronous type processing unit carrying out a second image process on image data of a predetermined region out of the image data that is the subject of processing, and a synthesize unit synthesizing the output of the synchronous type processing unit with the 
In regards to claim 10, Kwan/Nishigaki teach all the limitations of claim 1 and claim 10 contains similar limitations written in system format.  It would have been obvious to practice the invention as a system.  Therefore, claim 10 is rejected for similar reasoning as applied to claim 1.
Claim 2-3, 9, 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan in view of Nishigaki in view of Liao US 2019/0222877 hereinafter referred to as Liao.
In regards to claim 2, Kwan/Nishigaki teach all the limitations of claim 1 but do not explicitly teach:
“wherein at least one of the first series of images or the second series of images is associated with a time constraint”
Liao paragraph [0008] teaches a timeout waiting time in second video information sent to a second client.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kwan/Nishigaki in view of Liao to have included the features of “wherein at least one of the first series of images or the second series of images is associated with a time constraint” because when a video is invalidated between two 
In regards to claim 3, Kwan/Nishigaki/Liao teach all the limitations of claim 2 and further teach:
“wherein the time constraint specifies a threshold amount of time in which at least one of the first series of images or the second series of images is to be processed by the first video processing unit”
Liao paragraph [0008] teaches a timeout waiting time in second video information sent to a second client; and sending the second video information to the second client in response to a second request from the second client, when the second client does not play the target video in the timeout waiting time, the playback state of the target video being determined as unsuccessful playback.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kwan/Nishigaki in view of Liao to have included the features of “wherein the time constraint specifies a threshold amount of time in which at least one of the first series of images or the second series of images is to be processed by the first video processing unit” because when a video is invalidated between two rounds of detection, detection efficiency is relatively low (it is found through a test that when such a solution is used to detect ten thousands of videos, approximately 20 minutes are required, that is, sensitivity of the solution is 20 minutes).  As a result, video surveillance efficiency is low (Liao [0004]).
In regards to claim 9, Kwan/Nishigaki/Liao teach all the limitations of claim 2 and further teach:
“further comprising: receiving a third … processing request from a third video processing unit, the third … processing request including a request to process received series of images”
 Kwan paragraph [0015] teaches multiple users/viewers use client 110A-N to send video processing requests to the distributed real-time video processing system 100.  It is clear that N may be three or more.
Kwan does not explicitly teach:
“asynchronous”
Nishigaki teaches in column 1 lines 60-67 an image processing system includes a synchronous type processing unit carrying out a first image process on image data that is the subject of processing, an asynchronous type processing unit carrying out a second image process on image data of a predetermined region out of the image data that is the subject of processing, and a synthesize unit synthesizing the output of the synchronous type processing unit with the output of the asynchronous type processing unit to form one image data.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kwan in view of Nishigaki to have included the features of “asynchronous” because when the entirety is implemented by the synchronous type circuit, the synchronous circuit per se becomes complex and lacks flexibility.  When the resolution or the like of the image data is altered, the entire structure of the apparatus must be modified, resulting in increase in cost.  When the entirety of the image processing apparatus is implemented by the asynchronous type circuit, high speed processing is degraded (Nishigaki column 1 lines 30-50).

“and based on an expiration of a time period, terminating the third asynchronous processing request received from the third video processing unit”
Liao paragraph [0008] teaches a timeout waiting time in second video information sent to a second client; and sending the second video information to the second client in response to a second request from the second client, when the second client does not play the target video in the timeout waiting time, the playback state of the target video being determined as unsuccessful playback.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kwan/Nishigaki in view of Liao to have included the features of “and based on an expiration of a time period, terminating the third asynchronous processing request received from the third video processing unit” because when a video is invalidated between two rounds of detection, detection efficiency is relatively low (it is found through a test that when such a solution is used to detect ten thousands of videos, approximately 20 minutes are required, that is, sensitivity of the solution is 20 minutes).  As a result, video surveillance efficiency is low (Liao [0004]).
In regards to claim 11, Kwan/Nishigaki teach all the limitations of claim 10 and claim 11 contains similar limitations as in claim 2.  Therefore, claim 11 is rejected for similar reasoning as applied to claim 2.
In regards to claim 12, Kwan/Nishigaki/Liao teach all the limitations of claim 11 and claim 12 contains similar limitations as in claim 3.  Therefore, claim 12 is rejected for similar reasoning as applied to claim 3.
In regards to claim 18, Kwan/Nishigaki teach all the limitations of claim 10 and claim 18 contains similar limitations as in claim 9.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 9.
Claim 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan in view of Nishigaki in view of Tran US 2014/0085501 hereinafter referred to as Tran.
In regards to claim 4, Kwan/Nishigaki teach all the limitations of claim 1 but do not explicitly teach:
“wherein at least one of the first remote client device or the second remote client device comprises a security system”
Tran Abstract teaches a smart camera system is disclosed.  The camera can work with cloud data storage systems and compute cloud.  A call center can access the cloud to provide security monitoring services.  Tran Figure 1 teaches various client devices, 102, 114, etc. used in a security system.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kwan/Nishigaki in view of Tran to have included the features of “wherein at least one of the first remote client device or the second remote client device comprises a security system” because video cameras with built-in analytics, however, have not included large capacity storage due to the large storage requirements of the video data generated by the camera (Tran [0008]).  
In regards to claim 5, Kwan/Nishigaki teach all the limitations of claim 1 but do not explicitly teach:
“wherein at least one of the first processed series of images or the second processed series of images comprises metadata associated with an identified object of interest”

In regards to claim 6, Kwan/Nishigaki teach all the limitations of claim 1 but do not explicitly teach:
“wherein at least one of the first processed series of images or the second processed series of images comprises a confidence score associated with an identified object of interest”
Tran paragraph [0384] teaches the metadata may also include confidence measures of the other types of data in the metadata.  The confidence measures may indicate a determination of how likely a video object is a given type of object, such as a vehicle, person, animal, bag, or some other type of object.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kwan/Nishigaki in view of Tran to have included the features of “wherein at least one of the first processed series of images or the second processed series of images comprises a confidence score associated with an identified object of interest” because video cameras with built-in analytics, however, have not included 
In regards to claim 13, Kwan/Nishigaki teach all the limitations of claim 10 and claim 13 contains similar limitations as in claim 4.  Therefore, claim 13 is rejected for similar reasoning as applied to claim 4.
In regards to claim 14, Kwan/Nishigaki teach all the limitations of claim 10 and claim 14 contains similar limitations as in claim 5.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 5.
In regards to claim 15, Kwan/Nishigaki teach all the limitations of claim 10 and claim 15 contains similar limitations as in claim 6.  Therefore, claim 15 is rejected for similar reasoning as applied to claim 6.
Claim 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan in view of Nishigaki in view of Petit US 9,191,299 hereinafter referred to as Petit.
In regards to claim 7, Kwan/Nishigaki teach all the limitations of claim 1 but do not explicitly teach:
“wherein receiving at least one of the first synchronous task request from the first remote client device or the second synchronous task request from the second remote client device further comprises storing at least one of the first synchronous task request or the second synchronous task request in an incoming task queue”
Petit teaches in column 5 lines 35-40 the tasks are stored in persistent queues and current state is stored with the task.  Petit teaches Task Processing Utilizing Queues in the title.  Petit teaches in column 5 lines 30-35 the task is executed, a resulting task is placed in an outgoing 
In regards to claim 8, Kwan/Nishigaki teach all the limitations of claim 1 but do not explicitly teach:
“wherein receiving at least one of the first processed series of images from the first video processing unit or the second processed series of images from the second video processing unit further comprises storing at least one of the first processed series of images or the second processed series of images in an outgoing task queue”
Petit teaches in column 5 lines 35-40 the tasks are stored in persistent queues and current state is stored with the task.  Petit teaches Task Processing Utilizing Queues in the title.  Petit teaches in column 5 lines 30-35 the task is executed, a resulting task is placed in an outgoing queue, and finally the task is removed from the incoming queue.  The next step of the workflow treats the previous outgoing queue as its incoming queue, and the process continues.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kwan/Nishigaki in view of Petit to have included the features of “wherein 
In regards to claim 16, Kwan/Nishigaki teach all the limitations of claim 10 and claim 16 contains similar limitations as contained in claim 7.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 7.
In regards to claim 17, Kwan/Nishigaki teach all the limitations of claim 10 and claim 17 contains similar limitations as contained in claim 8.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422